An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JUAN ACOSTA? NO. 66693

Petitioner,

vs.  I “m

THE STATE OF NEVADI , F E“ E a

Respondent,  x  
W DEPUTY CLERK

ORDER DENY] N G PETITION

This is a proper pereon petition for a writ of habeas corpus.
Petitioner challenges his sentence. Without deciding upon the merits of
any claime raised in the documents submitted in this matter,we decline to
exercise original jurisdiction. Accordingly, we

ORDER the petition lillﬁNIEl).

Hardesty
Douglas

Cherry
cc: Juan Acosta

Attorney General/Carson City
Clark County District Attorney

SUPREME COURT
OF
NEVADA

Iii-#327271